Citation Nr: 0203146	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  95-12 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased initial rating for low back 
strain, currently rated as 10 percent disabling.

2.  Entitlement to service connection for residuals, right 
ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Diego, California, which denied service connection for 
residuals, right ankle fracture, and granted service 
connection for low back strain.  An initial rating of 10 
percent was assessed.  In accordance with Fenderson v. West, 
12 Vet. App. 119 (1999), the issue in this case pertaining to 
an increased evaluation has been rephrased to reflect that 
the veteran is appealing the initial evaluation assigned for 
his service connected low back strain.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's low back strain is currently manifested by 
pain on motion and some weakness in his left toes.

4.  The veteran does not have loss of lateral spine motion or 
muscle spasm on extreme motion; the veteran does not 
demonstrate significant disk pathology at the L5-S1 level.

5.  The evidence does not demonstrate that the veteran has 
current disability due to a right ankle injury, claimed as a 
fracture, during a period of service.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 
percent for low back strain have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.3, 
4.6-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2001).

2.  Residuals, right ankle fracture were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000 (hereafter the VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Following a detailed review of the claims folder, the Board 
finds that the RO has fulfilled or surpassed the requirements 
of the VCAA in this matter.   There is no indication of any 
outstanding Federal Government records or other records that 
have been identified by the claimant.  The RO made several 
requests to the National Personnel Records Center, who 
responded that the veteran had no additional service medical 
records on file.  Moreover, the missing service medical 
records were reportedly stolen from the veteran's possession 
during a PCS (permanent change of station).  In addition, the 
RO has obtained the service personnel records, and all 
pertinent records from VA and private medical care providers.

The RO has provided the veteran with numerous VA examinations 
or opinions.  There is no indication that there is any 
available evidence that could substantiate his claims that 
have not been obtained.  Accordingly, while the RO has not 
sent notice describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the available evidence.  In light of 
all of these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service medical records indicate that the veteran underwent a 
physical examination when he entered active duty and when he 
separated.  An August 1972 medical examination report 
revealed no pertinent defects or diagnoses.  The report of 
the veteran's retirement physical notes status post motor 
vehicle accident with low back pain.  The accompanying report 
of medical history reflects several conditions, including a 
history of back pain.  Neither the examination report nor the 
history indicates an ankle fracture or residuals.

Service personnel records include a Statement of Medical 
Examination and Duty Status (DA Form 2173) dated in September 
1975.  The statement discloses that the veteran was involved 
in a car accident in September 1975.

While still in service, the veteran sought treatment for his 
back from Dr. W, a civilian, beginning in June 1992 and 
ending in early March 1993.   Dr. W submitted a report to the 
veteran's attorney in June 1992 after an initial evaluation.  
An X-ray taken of the lumbar spine was interpreted to be 
normal.  The medical history indicates the veteran was 
involved in a rear-end collision the day before he presented; 
his car was totalled.  His pertinent complaints were severe, 
constant back pain including the upper, mid, and low back 
areas.  He felt discomfort in almost every position, such as 
sitting, standing, and lying down.  The veteran reported 
stiffness and spasms, but denied any numbness or tingling in 
the lower extremities.  He denied previous injury to the 
back.  Physical examination revealed diffused tenderness 
along the lumbosacral area with bilaterally tender posterior 
paravertebral muscles.  Guarding and spasming were noted.  
Range of motion was extremely limited, showing forward 
bending to about 30 degrees and right and left lateral bends 
to about 20 degrees with guarding.  There was positive right 
straight-leg raising at about 60 degrees.  The veteran was 
able to heel-toe walk within normal limits.  Cranial nerves 
II/XII were grossly intact.  Deep tendon reflexes were 2+ and 
equal bilaterally.  Sensory, proprioception, and Romberg were 
within normal limits.  The pertinent clinical impression was 
lumbosacral sprain and strain, secondary to automobile 
accident.

Dr. W reported again to the veteran's attorney in early 
November 1992.  At that time he wrote that the veteran's back 
pain had significantly improved, but the veteran still 
complained of occasional numbness and tingling in the left 
upper extremity and tingling in the lower extremity, which 
was aggravated one to two times per week.  The veteran also 
complained of impotence, which he had discussed with a 
psychologist, who believed that it was connected to the 
automobile accident.  The veteran had reached a permanent and 
stationary status with obvious residual symptomatology in his 
back area, left radiculopathy in the upper and lower 
extremities, as well as sexual dysfunction.  In February 
1993, the veteran underwent a magnetic resonance imaging 
(MRI).  The film was interpreted to show a minimal central 
L5-S1 herniated nucleus pulpous.

Dr. W wrote to the veteran's attorney in February 1993 with a 
final evaluation and assessment.  The doctor reported that 
the results of the MRI coincided with the veteran's present 
low back symptomatology, radiculopathy, and impotence.  
Progress notes indicate that the veteran received therapy on 
12 occasions in June 1992, 7 times in July 1992, 4 in August 
1992, 6 in September 1992, 4 times in October 1992, and once 
in February 1993 and March 1993.  During these visits the 
veteran underwent manipulation, ultrasound, heat pack, and 
ice treatments.

The veteran underwent evaluation by another civilian doctor, 
Dr. W (#2), in July 1993.  The doctor reported to the 
veteran's attorney in August.  He recounted the details of 
the veteran's automobile accident and summarized his 
treatment with Dr. W.  Regarding the veteran's sexual 
dysfunction, the history indicates that it began within a 
week or two after the accident.  Eventually, after many 
months the veteran's inability to maintain an erection 
dissipated.  In addition to the spinal pain and left leg 
numbness, the veteran had periodic numbness of his left hand, 
particularly his fingertips.  The numbness would last for a 
couple of minutes and would diminish when the veteran moved 
his hand around.  The veteran denied any previous accidents, 
falls, or spinal problems.  His current complaints included 
periodic back pain, occurring a couple of times a week and 
increasing when he is physically active.  He also had 
numbness to the anterolateral portion of the left leg to 
about the knee area, occurring multiple times during the 
week.  He also had numbness on his left hand, which occurred 
at different times than the numbness in his left leg.  The 
veteran indicated that he used to jog, but no longer can 
because of his back injury.  He now goes biking and works 
out, limited to a degree because of low back pain and leg 
numbness.  

The musculoskeletal examination was unremarkable.  The 
veteran could bend forward past 90 degrees at the waist 
easily.  He could extend back 30 to 40 degrees with some 
discomfort in his low back.  Some tightness and discomfort to 
palpation was noted when palpating the paraspinal muscles of 
the low back.  The veteran had excellent strength in all four 
extremities.  His gait was normal; he walked without 
difficulty and he was able to walk on his toes and heels.  
Review of earlier records disclosed that the veteran had seen 
a psychologist in September 1992 regarding his sexual 
dysfunction.  The psychologist wrote a letter in December 
1992, stating that she had seen the veteran six times for 
treatment of erectile dysfunction, secondary to the 
automobile accident.  A prior history of sexual dysfunction 
is noted along with marital problems.  The veteran did not 
see an urologist or neurologist due to depression.  Dr. W 
(#2)'s pertinent impression was lumbosacral strain, with L5-
S1 disc herniation due to May 1992 automobile accident.  Dr. 
W(#2) summarized that given the violent nature of the car 
accident, it would not be surprising that the veteran 
experienced some periodic lumbar pains and numbness in his 
left arm and leg.  He opined that it was very likely that the 
veteran had injured some of his lumbar nerve roots and that 
these still might be irritated even 18 months later.

Postservice, the veteran underwent a VA physical examination 
in January 1993.  The medical history indicated that after 
separating from the Army in September 1992, the veteran 
became employed as a flag man by a trolley company.  The 
veteran began experiencing low back pain after a car accident 
in May 1992.  X-rays taken afterward showed no fractures.  He 
takes no medication for his back pain, which is occasional.  
He fractured his right ankle in 1975 and was treated with a 
cast.  The veteran reported having discomfort in his right 
ankle in cold weather.  Physical examination showed normal 
posture and gait.  The veteran was able to walk on heels or 
tiptoes.  Straight leg raising was to 70 degrees on each 
side.  Circumference of the thigh/leg at comparable levels 
was 15/14" on each side.  Each ankle was 8 inches.  Each 
circum-malleolar region was 9.5 inches.  There were no 
postural abnormalities and no fixed deformity.  The 
musculature of the back was normal; there was no spasm or 
tenderness.  Range of motion studies for the back indicated 
the following results: forward flexion to 90 degrees, 
backward extension to 50 degrees, lateral flexion to the 
right and left to 50 degrees, and rotation to the right and 
left to 50 degrees.  There was no objective evidence of pain 
on motion. The neurological examination was normal.  Range of 
motion studies for the ankles showed dorsiflexion to 10 
degrees, plantar flexion to 60 degrees, and inversion and 
eversion were complete on each side.  X-rays were taken of 
the pelvis, the lumbar spine, and right ankle.  The X-rays 
were interpreted to show a normal pelvis and lumbar spine.  
X-ray of the right ankle was interpreted to show a normal 
right ankle and a mild pes planus deformity in the right 
foot.  The pertinent diagnoses were recurrent low back pain 
secondary to a car accident and history of fracture of right 
ankle with normal range of motion.

The veteran underwent a VA physical examination in April 
1997.  The medical history reflects his involvement in an 
automobile accident in May 1992 followed by intermittent 
treatment by civilian doctors.  He described getting pain 
down his left leg occasionally and described his back pain as 
intermittent.  He experienced flare-ups between 3 and 4 times 
a year, lasting about a week or so.  He reported that he was 
able to lift 50 pounds.  He can no longer jog.  He was 
employed by San Diego Trolley, taking coins, which did not 
present any problems for his back because bending or lifting 
was not required.  The physical examination indicated the 
veteran could flex his back forward to 90 degrees and extend 
backward to 30 degrees.  He did left and right lateral 
flexion to 30 degrees and rotation in either direction to 30 
degrees.  There was no decreased range of motion against 
resistance or repetitive motions; there was no incoordination 
of motion.  All ranges of motion were reported based on 
whether or not there was any pain that stopped movement 
rather than any functional.  Neurological examination 
revealed normal results on motor, reflex, and sensory 
evaluation.  X-rays of the lumbar spine and pelvis were 
interpreted to show minimal productive change along the 
inferior margins of the origins of ribs 11 and 12, small 
Schmorl's nodes along the inferior margins L3, L4, and L5, 
and borderline narrowing of disk space L5-S1 and productive 
sclerosis superior margins of both sacroiliac joints.  The 
lumbar spine and pelvis were otherwise unremarkable.  The 
diagnosis was chronic intermittent, relapsing low back pain 
with an X-ray consistent with diagnosis, mild.

The veteran underwent a VA physical examination in February 
2000.  The medical history repeated the details of the May 
1992 motor vehicle accident and the veteran's medical 
treatment that followed.  He reported that there was a 
question of an operation, but he did not want it.  He stated 
that he had had pain almost every day since the accident, at 
least once a day.  The pain lasts an hour to three hours, but 
sometimes lasts all day.  He takes Tylenol at night, almost 
every evening, to get rid of the ache in his lumbar spine.  
He reported that his left leg goes to sleep and there is some 
tingling that lasts approximately five minutes.  These 
symptoms are not brought on by any particular activity.  The 
physical examination showed no postural abnormality or fixed 
deformity.  The veteran was very careful in his actions, 
moving very cautiously and slowly.  He had no trouble 
removing his pants and shoes.  He squatted very poorly and 
complained of pain in his left lower extremity while he was 
walking.  He did walk on his heels and toes, but had a slight 
limp on the left side, which increased when the veteran 
walked on his left toes and on his left heel.  The veteran 
did ten toe rising exercises, left and right.  There was some 
evidence of slowing and weakness of the left side and the 
veteran believed that he was weaker on the left side and was 
unable to do toe rising exercises on the left as well as on 
the right.  

Range of motion was completely normal.  He had 90 degrees 
forward flexion, 30 degrees of backward extension, 30 degrees 
of tilt to the left and to the right, and 50 degrees rotation 
left and right.  Range of motion studies were done both 
actively and passively without any sign of pain.  The 
neurological evaluation was described as "interesting and 
somewhat abnormal."  Patellar and Achilles reflexes were 
active and symmetrical.  There were no abnormal reflexes.  
Sensation was down on the left lateral thigh and the leg, and 
extended from the greater trochanter down to the suprafibular 
malleolar area.  This was an inconstant decrease in sensation 
with the borders of it very indistinct.  At times, the 
veteran's appreciation of the pinprick was not only on the 
lateral aspect of the thigh, but clear over on the anterior 
aspect of the thigh and the posterior thigh.  At other times, 
the veteran reported that sensation was normal in those 
areas.  There was a block cutoff of sensory change at about 
the level of the trochanter and similarly, at the level of 
the lateral malleolus on his left lower extremity.  No 
decrease in sensation was noted in the lateral aspect of the 
left foot.

The stretch signs were described as "interesting."  In the 
sitting position, the straight leg raising test produced no 
back pain on either side.  While in the supine position, 
fully extended, the rolling of the two extremities into 
internal and external rotation caused the veteran a great 
deal of back pain, both on the left and right sides.  While 
still in the supine position, leg raising tests produced pain 
in the back on the right side and much more severe pain when 
performing the test on the left side.  The straight leg test 
on the right was completely normal.  When the foot and ankle 
on the left were dorsiflexed, there was no increase in back 
pain.  The examiner found the results of the straight leg 
testing on the left side "very dubious and curious."  
Muscle power was 5+ and there was no atrophy.  Circumferences 
of the thighs were equal to each other, as were the 
circumference of the knees and the circumference of each 
calf.  Thigh and calf measurements were 18 centimeters above 
and below the patella.  The diagnosis was lumbosacral spine 
pain, muscular in nature, with no neurological involvement or 
neurological deficit.  The examining physician found the 
results of the straight leg testing on the left and the 
sensory evaluation of the left lower extremity "doubtful."  
He concluded that the veteran had full range of motion, with 
some pain with the stretch signs and some weakness on the 
left side with toe rising exercises.

A MRI done by the VA in March 2000 was interpreted to show a 
normal lumbosacral spine.  There was normal alignment of the 
vertebral bodies and the disks are well maintained.  The 
spinal canal and neural foramina are widely patent and the 
conus is in normal position.

A VA physician reviewed the veteran's chart in May 2000.  The 
doctor reviewed the veteran's records, making the following 
notes, observations, and conclusions:

The veteran was involved in a rear-end type automobile 
collision in May 1992, where he was "sandwiched" between 
two vehicles.  First, being struck from behind, the veteran 
was knocked forward and thrown into the rear of the vehicle 
in front of him.  As a result, he sustained numerous 
contusions and straining injuries.  The next day he presented 
to a general medical physician for treatment.  It is presumed 
that the veteran initially contacted an attorney, who 
referred him to the general medical physician.  The doctor 
rendered a medical legal report the same day of the initial 
physical examination.  The veteran engaged in physical 
therapy for an unknown duration.  An MRI was performed in 
February 1993 that was reported to show a 'minimal, central, 
L5-S1 HNP' (herniated nucleus pulpous).  The doctor prepared 
another report to the attorney in February 1993, reporting 
that the veteran had a 'central herniated nucleus pulpous at 
L5-S1.'  He does not mention the word "minimal."  
Presumably, the patient was told that he had a herniated 
disk.  This was unfortunate because once such a diagnosis is 
given to a patient, it is impossible to remove it from or 
reverse it in his thought processes.

The veteran was seen in August 1993 by a neurologist, who 
found the veteran had full range of motion of the low back 
and a normal neurologic exam.  His conclusion was the veteran 
had lumbosacral strain with L5-S1 disk herniation.  The 
doctor apparently relied on the February 1993 MRI to make his 
diagnosis, but it is assumed that he did not have the actual 
films to review.  The veteran was examined by a VA 
neurosurgeon in April 1997, who found a completely normal 
neurologic examination with no evidence of any objective 
abnormality.  X-rays were reported to show 'borderline 
narrowing at L5-S1.'  In February 2000, the veteran was 
examined by a VA orthopedist, who was unable to substantiate 
any significant objective findings.  He concluded that the 
veteran's lumbosacral pain was 'muscular' with no evidence of 
neurologic involvement.  He ordered a current MRI, which was 
performed in March 2000.  The study was interpreted to show 
'normal alignment of the vertebral bodies and the disks are 
well maintained.  The spinal canal and neural foramina are 
widely patent and the conus is in normal position.  
Impression: NORMAL lumbosacral spine.'  (The May 2000 
reviewer retrieved and reviewed the actual MRI film along 
with a VA radiologist, who admitted that she was not trained 
in MRI interpretation).  There was no evidence of any 
significant disk degeneration or desiccation, as one might 
expect in an eight-year old disk injury.  The radiologist 
concurred that the central midline bulging of the 
intervertebral disk at the L5-S1 level was within normal 
limits.  Intervertebral disks were designed to allow 
flexibility of the spine and also act as small shock 
absorbers between the various vertebrae.  As such, they will 
normally bulge slightly with normal functioning.  Although 
the February 1993 films were not available for review, the 
photographs of the study suggest a very slight posterior 
bulging of the intervertebral disk at the L5-S1 level, 
looking almost identical to the appearance of the disk in the 
March 2000 study.  There is no indication of significant disk 
pathology at the L5-S1 level at this time.  In light of the 
examinations of a certified neurologist, a neurosurgeon, and 
an orthopedist, who all concur the patient's symptoms are a 
manifestation of lumbosacral strain, that the veteran has 
lumbosacral strain.

The orthopedist who examined the veteran in April 1997 also 
reviewed his records and rendered an opinion in May 2000.  
The orthopedist was specifically asked to compare the actual 
MRI from February 1993 with the March 2000 study and comment 
in light of the findings from the February 2000 physical 
examination.  The orthopedist noted that the February 2000 
examiner did not have an opportunity to review either of the 
MRI studies.  He noted from the February 2000 examination 
report that minimal weakness on the veteran's L5 dermatome 
was revealed in terms of the motor involvement of his toes.  
He noted that the examiner thought there was no neurological 
involvement or deficit and the only functional impairment was 
pain with the stretch signs, but he had normal range of 
motion.  The reviewer concludes that the veteran had some 
weakness on the left side with toe-rising exercises.  He 
opines that it is not likely that there is a HNP in the 
lumbar spine of any significance that could cause a 
neurological deficit.  He bases his conclusion on review of 
the normal spine X-rays, the February 1993 MRI, which 
revealed a very minimal central bulge at L5-S1, and the March 
2000 MRI, which revealed no abnormality.  The minimal central 
L5-S1 HNP revealed by the February 1993 study explains the 
veteran's neurological symptoms, but it is inconsistent to 
explain his history and findings by a current HNP.



Increased Evaluation for Lumbosacral Strain

The veteran's lumbosacral strain was evaluated under 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5295 (lumbosacral 
strain).

Under Diagnostic Code 5295, slight subjective symptoms only, 
are rated as noncompensable.  Characteristic pain on motion 
warrants a 10 percent rating.  Muscle spasm on extreme motion 
and loss of lateral spine motion, unilateral in standing 
position is rated as 20 percent disabling.  Severe 
lumbosacral strain warrants a rating of 40 percent.  The 
criteria for severe lumbosacral strain are as follows: 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral position with osteo-
arthritic changes or narrowing or irregularity of the joint 
space, or some of the above symptoms with abnormal mobility 
on forced motion.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

When the initial rating or evaluation of a disability is 
being appealed, the evidence under consideration is not 
limited to evidence, which only reflects the current severity 
of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where the 
claimant disagrees with an initially assigned disability 
evaluation, it is possible for a claimant to be awarded 
separate percentage evaluations for separate periods based on 
varying degrees of severity during the appeal period.  
Fenderson, 12 Vet. App. at 126.  See also Francisco, 7 Vet. 
App. at 58 (where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).

The veteran maintains that his disability manifests itself 
through pain, weakness, numbing, and tingling.  While the 
Board finds that there is subjective support for the 
veteran's general characterization of his disability, the 
question of where his disability fits into the rating 
criteria also requires careful consideration of the objective 
evidence.  In this regard, the Board concludes that the VA 
opinions from May 2000 and the VA examinations of January 
1993, April 1997, and February 2000 must be given great 
probative weight.  A review of the record indicates that the 
veteran does not presently have a diagnosis of a herniated 
disk.  His MRI studies were reviewed by several physicians, 
who concluded that any bulging was within normal limits.  In 
this regard, the Board would also note that Dr. W's February 
1993 diagnosis of a central herniated nucleus pulpous was 
made by a general practitioner, not by an orthopedist or 
neurologist.  Moreover, Dr. W. evaluated the veteran when he 
was still manifesting the results of acute trauma.   The 
subsequent medical opinions that a herniated disk is not 
present are entitled to much greater weight because they are 
based upon a more extensive record and further testing after 
the effects of the acute trauma dissipated.  Therefore, the 
Board finds that the more recent opinions, which find the 
veteran has a normal spine appear more probative and credible 
and are deserving of greater weight.  Accordingly, while the 
Board considered the applicability of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001), Intervertebral disc syndrome, 
the Board finds that the veteran's disability is most 
appropriately evaluated under Diagnostic Code 5295, 
Lumbosacral strain.  

The records indicate the veteran's disability is 
characterized primarily by pain and some weakness in the left 
foot.  He shows no limitation in motion or muscle spasms or 
neurological abnormalities.  Dr. W's progress notes indicate 
low back pain as the primary symptom with soreness and 
numbing noted only a couple of occasions.  The Board finds 
that the veteran's symptomatology falls squarely under a 10 
percent evaluation under Diagnostic Code 5295.

The Board has considered the veteran's demonstrated weakness 
on the left during toe rising exercises under 38 C.F.R. 
§§ 4.40, 4.45, but finds that a 10 percent evaluation under 
Diagnostic Code 5295 is the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
supra.

In deciding the veteran's claim for an initial evaluation in 
excess of 10 percent for low back strain, the Board has 
considered the Court's determination in Fenderson v. West and 
whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.   A review of the record indicates that throughout 
the appeal period the veteran's primary symptom has been pain 
on motion with no significant objective findings.  The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the veteran's low 
back strain during the appeal period that would sustain a 
higher rating for any time frame.  While the veteran had more 
acute symptoms following the vehicle accident in May or June 
1992, he was not separated from service until September 1992 
by which time the clinical evaluation on the separation 
examination reflected only back pain.  The medical evidence 
clearly indicates his condition was substantially improved by 
the date of separation and has not materially changed since 
that date.  Accordingly, the Board does not find evidence 
that the veteran's disability evaluation should be increased 
for any separate period based on the facts found during the 
appeal period.

Service Connection for Residuals, Right Ankle Fracture

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to show 
a chronic disease in service, a combination of manifestations 
sufficient to identify the disease entity is required and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2001).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Emphasis in original.) See U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")  In other words, 
the recent legislative change that eliminated the concept of 
a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that a claim for service connection was "well grounded" 
when three basic elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while this case law regarding a well-
grounded claim is no longer controlling for the proposition 
that the claimant must come forward initially with these 
three elements to establish a well-grounded claim, this case 
law with respect to what constitutes "competent" evidence 
to establish critical facts remains both compelling and 
controlling.

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A review of the record fails to demonstrate that the veteran 
has a current disability of the right ankle or an injury of 
the right ankle in service.  In this regard, the Board notes 
initially that when the veteran retired from the service, he 
listed several conditions in his medical history, but made no 
mention of a right ankle injury.  When asked, "Have you ever 
had or have you now...broken bones?" the veteran responded in 
the negative.  Post-service records likewise fail to show any 
complaint, treatment, or diagnosis of residuals, right ankle 
fracture.  When examined by the VA in January 1993, less than 
six months after he retired, X-ray of the right ankle was 
normal.  Accordingly, the Board finds no evidentiary basis to 
grant service connection for residuals, right ankle fracture.  
In view of this record, the Board must conclude that the 
medical evidence (or lack) in this case of a current 
disability is controlling and is simply overwhelmingly 
against the claim.  In such circumstances, the benefit of the 
doubt doctrine is not for application.  In reaching this 
conclusion the Board must emphasize that the determining 
question is not whether there was a right ankle injury of 
some type in service, but whether that injury produced any 
chronic residual disability.  Thus, lay, medical or any other 
type of evidence tending to support the conclusion that the 
veteran sustained a right ankle injury in service could not 
raise any reasonable possibility of substantiating the claim. 




ORDER

Entitlement to an increased initial evaluation in excess of 
10 percent for low back strain is denied.

Entitlement to service connection for residuals, right ankle 
fracture, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

